Title: Thomas Branagan to Thomas Jefferson, 18 February 1818
From: Branagan, Thomas
To: Jefferson, Thomas


                    
                        
                            Sir
                            Philadelphia 
              Feby 18: 1818
                        
                        Being about puting to press a new Edition of the “Pleasures of Contemplation” I  humply humbly solicit your Signature to this paper & also if convenient your Criticism on the copy of The former edition Which I sent your excellency by Post
                        and So aid the cause of truth for Which I will be truly thankfull I Wish to present you with a correct edition Copy  handsomely bound from yours &C
                        The author
                    
                    
                        Please direct thus—   For Tho Branagan author of “Rights of God” Philada
                    
                    
                        NB I earnestly desire to leave out all exceptionable parts in the former Edition
                    
                